 Case: 4:18-cr-00745-RWS Doc. #: 35 Filed: 03/01/19 Page: 1 of 8 PageID #: 134



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

     UNITED STATES OF AMERICA,                         )
                                                       )
            Plaintiff,                                 )
                                                       )
     vs.                                               )
                                                       )   NO. 4:18 CR 00745 RWS
     BARBARA “BASIA” SKUDRZYK, a/k/a                   )
     Barbara “Basia” Najarro,                          )
                                                       )
            Defendant.
                     GOVERNMENT'S SENTENCING MEMORANDUM

       Comes now the United States of America, by and through Jeffrey B. Jensen, United States

Attorney for the Eastern District of Missouri, and Hal Goldsmith, Assistant United States Attorney

for said District and, for its Sentencing Memorandum, states to this Honorable Court as follows:

       1.       By any standard or measure, defendant Skudrzyk’s criminal conduct calls for a

significant punishment. Application of the United States Sentencing Guidelines here advises a

sentence of 33 – 41 months' imprisonment. This is based upon defendant’s substantial and lengthy

period of criminal conduct here, the significant loss to the victim university, and defendant’s abuse

of her position of trust with the victim university.

       2.       Title 18, United States Code, Section 3553(a) sets out the factors this Court should

consider in fashioning an appropriate sentence. The first such factor to be considered is the nature

of the offense, 18 U.S.C. 3553(a)(l). In this case, defendant was the longtime Business Director

for the Division of Medical Education within Washington University’s Department of Internal

Medicine, where defendant oversaw the business operations of the Division. Needless to say,

Washington University and the physicians within the Division trusted defendant completely, and

relied upon her to handle the important day to day operations of the Division. Defendant was paid


                                                  1
 Case: 4:18-cr-00745-RWS Doc. #: 35 Filed: 03/01/19 Page: 2 of 8 PageID #: 135



well by Washington University, received generous benefits such as family health care, life

insurance, paid holidays and vacation time, and an employee retirement savings plan with

substantial contributions by Washington University. Through her conduct, she took advantage of

her position and the generosity of Washington University, and embezzled almost $400,000. This

was not an isolated incident, as her criminal conduct began soon after she became the Business

Director, and continued week after week, month after month, and year after year for almost ten

(10) years. Further, defendant’s criminal conduct involved three separate schemes to defraud

Washington University throughout those ten (10) years.

               a.     One of her schemes involved her creation, submission, and self- approval of

false invoices to the University. These false invoices, purportedly for services rendered to the

University, were in reality for services, work, and personal items for her own benefit. Defendant

submitted false invoices in order to conceal purchases of jewelry, home repairs, appliances, meals,

and other personal items. Defendant was so brazen as to falsely bill her own divorce attorney’s

fees to the University by way of false invoices. The total obtained by defendant through this false

invoice scheme was approximately $155,000. The second of her schemes involved the fraudulent

purchase of Visa gift cards at the Washington University bookstore purportedly for distribution to

medical residents training at the University. Defendant used the names of co-employees to make

these purchases without the knowledge of those co-employees, and forged the co-employees’

signatures on the purchase receipts. Thus, defendant placed those co-employees at risk and

jeopardy relative to those fraudulent transactions. Defendant had these gift card purchases charged

to the Division of Medical Education, but used these Visa gift cards solely for her own personal

use. The total obtained by defendant through the fraudulent purchase and use of these Visa gift

cards was approximately $140,000. It is significant to note that, in order to conceal the gift card


                                                2
 Case: 4:18-cr-00745-RWS Doc. #: 35 Filed: 03/01/19 Page: 3 of 8 PageID #: 136



fraud scheme, defendant charged the purchases to approximately 100 different Washington

University internal accounts. Finally, defendant engaged in a third scheme to obtain travel for

herself and her family, again creating, submitting, and self-approving false invoices which

reflected the travel as purportedly for the business of the University. Defendant, often with her

children, travelled to destinations including, but not limited to: West Palm Beach, Florida; Phoenix,

Arizona; New York, New York; Bangkok, Thailand; Krakow, Poland; Toronto, Canada; and

Munich, Germany. Defendant actually went on two of these fraudulently billed trips, to Bangkok

with her children and to Poland by herself, after she had been fired by the University, but before

the University or law enforcement had fully identified and investigated this third scheme.

               b.      Defendant’s various schemes remained undetected by the University due to

her position of authority, the false invoices defendant submitted, her forgery of other employee

signatures on purchase records, and her ability to manipulate the internal business records of the

University. As to the gift card scheme, her effort to conceal her criminal conduct was so extensive

as to include her creation of a detailed, color coded spreadsheet on her work computer purporting

to detail the distribution of her falsely obtained and used gift cards. Despite the detail contained

within this spreadsheet, all of the information as to the purported distribution of those gift cards

was false, and intended solely as cover should her criminal conduct be detected. In fact, when she

was first apprehended by Washington University law enforcement officers relative to the gift card

scheme, she falsely denied her criminal conduct, and pointed the officers to these records

maintained on her computer which would purportedly “prove her innocence.” The mere fact that

defendant maintained such false records, in case she was caught, evidences the fact that she clearly

knew and understood that her conduct was wrong and illegal from day one of her scheme.

               c.      It is important to note that, but for a clerical error at the Washington


                                                 3
 Case: 4:18-cr-00745-RWS Doc. #: 35 Filed: 03/01/19 Page: 4 of 8 PageID #: 137



University bookstore, it is highly likely that defendant would not have been caught. During early

June, 2018, defendant made one of her regular fraudulent purchases of $1,000 in Visa gift cards

(10 gift cards valued at $100 each) at the Washington University bookstore. Defendant purchased

the gift cards under the name of a subordinate employee, defendant forged that employee’s

signature on the purchase receipt, and defendant had the bookstore bill the University for the

charges. The bookstore mistakenly double billed the transaction to the Division of Medical

Education, and telephoned the employee whose name defendant had used for the purchase to

inform her that a credit would be issued to account for the double billing. That employee, of course,

knew nothing of the transaction, and when the bookstore then pulled the security camera film,

defendant was positively identified by members of the Division as having made the gift card

purchase using the other employee’s name. Those fraudulently purchased gift cards were traced,

and it was learned that defendant had used one of the gift cards the very same evening of the

purchase at a local Walgreen’s store for personal items unrelated to her work at the Division.

               d.      When all of the facts and circumstances are considered here, defendant’s

criminal conduct has to be viewed as substantial and egregious. As the FBI Special Agents and

Postal Inspectors conducted their investigation and interviewed the various service providers paid

through the false invoice scheme, one after the other admitted that the services they had provided

defendant were not for the University, but were in fact personal services for defendant. They had

not seen the false invoices defendant had submitted to the University. When they had questioned

defendant as to why they were being paid with checks directly from Washington University for her

personal services, she made false representations to them, including, “I withdrew funds from my

Washington University retirement account,” or “I received a bonus from Washington University,”

etc. All of her false statements were aimed at further concealing her scheme to defraud the


                                                 4
 Case: 4:18-cr-00745-RWS Doc. #: 35 Filed: 03/01/19 Page: 5 of 8 PageID #: 138



University.

               e.      Put simply, defendant is a con; she conned the physicians who oversaw the

Division, she conned her co-workers, she conned the companies and individuals who provided her

with personal services and personal items, and she conned her family and friends. She tried to con

law enforcement when her gift card scheme was first uncovered, and might have been successful

but for the mounting evidence against her, and the discovery of the other fraud schemes. Her

supervisors and co-workers refused to believe that defendant was engaged in criminal conduct

when first interviewed by law enforcement, an indication of just how conned they were, and how

trusting they were of defendant. It boggles the mind to consider the substantial amount of time

defendant took in concocting and carrying out her scheme; the creation of tens and tens of false

invoices, the creation and maintenance of the false gift card spreadsheet, the trips to the bookstore,

and the constant creation and use of false stories. All time taken away from her actual duties and

responsibilities as Business Director of the Division of Medical Education. Attached hereto as

Exhibit A is a January 24, 2019 victim impact statement from the Washington University School

of Medicine, authored by Drs. Fraser and Blanchard, and Finance and Administration Executive

Director Steven Reynolds. The letter speaks for itself, but clearly, defendant’s criminal conduct

has had a devastating effect on the Division and, more importantly, on the Division’s employees

who worked with and under the defendant. Also attached as Exhibit B is a February 20, 2019

victim impact statement from Washington University, authored by the Vice Chancellor and Chief

Financial Officer Amy Kweskin. This letter also describes the short term and, unfortunately, the

long term harmful effect defendant’s criminal schemes will have on the University and the Division

of Medical Education. These letters from the victim University and Division of Medical Education

are included for the Court’s further reference regarding the devastating nature of defendant’s


                                                  5
 Case: 4:18-cr-00745-RWS Doc. #: 35 Filed: 03/01/19 Page: 6 of 8 PageID #: 139



several fraud schemes.

       3.      This Court's sentence should also afford adequate deterrence to criminal conduct,

18 U.S.C. 3553(a)(2)(B). As stated previously, this defendant was the longtime Business Director

for a highly respected Division of Washington University’s School of Medicine. She abused that

position of trust in carrying out her various schemes and theft of funds. This Court should fashion

an appropriate sentence and punishment not only to deter this defendant from future criminal

conduct, but in order to deter other individuals in similar trusted management positions from

committing similar crimes. Unfortunately, one need only look to the many recent prosecutions

right here in the Eastern District of Missouri involving internal employee schemes and

embezzlements to grasp the significance of these types of crimes, and the need for adequate

punishment to deter these type of defendants and others.

       4.      As in all cases where a defendant has family and, particularly, children, the harmful

impact of this defendant’s criminal conduct will also be felt by them, consequences which should

have been considered by defendant during the almost ten (10) years of her criminal schemes. This

defendant not only stole from the University, but without any apparent second thought, she used

those stolen funds to support a lifestyle for herself and her children which was based on a fraud.

She took her children on expensive foreign vacations, all with the proceeds of her fraudulent

conduct, including the last trip to Bangkok, taken after she was fired. As this Court stated at the

recent sentencing hearing in United States v. Mitchell Davis, 4:17-CR-573 RWS, “No one stands

where [defendant] stands at this moment without having a parent, a sibling, a spouse, or a child

that will be affected by the conduct. That should have been a factor that each individual should

have considered before they found themselves in these circumstances. In fact, the guidelines, when



                                                6
 Case: 4:18-cr-00745-RWS Doc. #: 35 Filed: 03/01/19 Page: 7 of 8 PageID #: 140



they were mandatory – and it’s still written in Chapter 5, the Court is not to consider family

circumstances in fashioning a sentence. That’s not to say the Court’s unsympathetic. It does have

empathy for the situation each individual finds itself, but it doesn’t make a specific defendant

unique in that regard.” It is the government’s position that defendant’s family situation is not a

valid basis under the facts and circumstances presented here for leniency from this Court.

Similarly, if defendant is in need of mental health treatment, that should not be the determinative

factor considered by this Court in fashioning an appropriate sentence. Again, as this Court stated

in the October 10, 2018 Mitchell Davis sentencing hearing, “Treatment is certainly a factor, but

it’s not the factor…. I’d tell you that a significant number of individuals who stand where

[defendant] stands come in this room with a diagnosed mental issue. …it’s in the double digits a

percentage of the population at the Bureau of Prisons that has already been diagnosed with a

significant mental disease or defect. But that’s not the factor. It’s a factor. Treatment is a factor.”

       5.       Defendant has an advisory guideline sentence under the United States Sentencing

Commission Guidelines of 33-41 months in prison. The government submits that there is no basis

whatsoever in the law or the underlying facts and circumstances here that would justify a

downward variance to a sentence less than the advisory guideline sentence. It is the government’s

position that justice and fairness require such a sentence in this case. Such a sentence by this Court

will adequately reflect the seriousness of the offense, promote respect for the law, and provide just

punishment for defendant's criminal offenses as is required by 18 U.S.C. 3553(a)(2)(A).

       WHEREFORE, the United States of America prays that this Honorable Court sentence

defendant to a term of imprisonment within the advisory sentencing guidelines as appropriate

under the facts and circumstances presented here, and for such other relief as this Court deems



                                                  7
 Case: 4:18-cr-00745-RWS Doc. #: 35 Filed: 03/01/19 Page: 8 of 8 PageID #: 141



appropriate and just under the circumstances.

                                             Respectfully submitted,

                                             JEFFREY B. JENSEN
                                             United States Attorney

                                             s/Hal Goldsmith
                                             HAL GOLDSMITH #62501
                                             Assistant United States Attorney
                                             111 S. 10th Street, Room 20.331
                                             St. Louis, Missouri 63102
                                             (314) 539-2200

                                CERTIFICATE OF SERVICE

       I hereby certify that on March 1, 2019, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court's electronic filing system upon the
counsel for defendant.

                                             /s/ Hal Goldsmith
                                             HAL GOLDSMITH
                                             Assistant United States Attorney




                                                8
